DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 12/22/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
in claim 1, line 23: “the determined glucose level” should be “the determined body fluid glucose level”; and 
in claim 9, line 12: “signal for the glucose” should be “signal of the glucose”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites “determining, by the data processing unit, calibration data by processing the first and second measurement data, the processing comprising subtraction of the second measurement data from the first measurement data” in lines 9-12 and “determining, by the data processing unit, the body fluid glucose level by processing at least the first measurement data and the calibration data, the processing comprising subtraction of the calibration signal from the continuous sensor signal” in lines 19-22, which, when read together, does not seem supported by the specification as originally filed.
To explain, the following variables will be used:
calibration data = CD
first measurement data = MD1
second measurement data = MD2
body fluid glucose level = GL
Also, the continuous sensor signal also equals MD1 since the first measurement data represents the continuous sensor signal as called for in claim 1, lines 4-5.  
MD1 = first measurement data = continuous sensor signal (Eq. 1a)
Further, the calibration signal also equals CD since the calibration data represents the calibration signal as called for in claim 1, lines 12-13.

The recitation “determining, by the data processing unit, calibration data by processing the first and second measurement data, the processing comprising subtraction of the second measurement data from the first measurement data” in lines 9-12 is interpreted to mean: 
CD = MD1-MD2 (Eq. 3a).
The recitation “determining, by the data processing unit, the body fluid glucose level by processing at least the first measurement data and the calibration data, the processing comprising subtraction of the calibration signal from the continuous sensor signal” in lines 19-22 is interpreted to mean: 
GL = continuous sensor signal – calibration signal (Eq. 4a)
Replacing the continuous sensor signal with MD1 (in view of Equation 1a) and replacing calibration signal with CD (in view of Equation 2a), Equation 4a becomes:
GL = MD1 – CD (Eq. 5a)
Replacing CD with MD1-MD2 (in view of Equation 3a), Equation 5a becomes:
GL = MD1 – CD = MD1 – (MD1-MD2)
GL = MD2.
The crux of the issue is that, for Equation 5a, MD1 is not subsequent first measurement data but the first measurement data used to generate the calibration data, according to the Applicant’s arguments:

    PNG
    media_image1.png
    63
    804
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    803
    media_image2.png
    Greyscale


Claims 6-8 are rejected by virtue of their dependence from claim 1.
Claim 9 recites “determine calibration data by processing the first and second measurement data, the processing comprising subtraction of the second measurement data from the first measurement data” in lines 16-18 and “determine the body fluid glucose level by processing at least the measurement data and the calibration data, the processing comprising subtraction of the time-dependent zero-signal level from the continuous sensor signal” in lines 27-30, which, when read together, does not seem supported by the specification as originally filed.
To explain, the following variables will be used:
calibration data = CD
first measurement data = MD1
second measurement data = MD2
body fluid glucose level = GL

MD1 = first measurement data = continuous sensor signal (Eq. 1b)
Further, the time-dependent zero-signal level also equals CD since the calibration data represents the time-dependent zero-signal level of the glucose sensor element as called for in claim 9, lines 18-20.
CD = calibration data = time-dependent zero-signal level (Eq. 2b)
The recitation “determine calibration data by processing the first and second measurement data, the processing comprising subtraction of the second measurement data from the first measurement data” in lines 16-18 is interpreted to mean: 
CD = MD1-MD2 (Eq. 3b).
The recitation “determine the body fluid glucose level by processing at least the measurement data and the calibration data, the processing comprising subtraction of the time-dependent zero-signal level from the continuous sensor signal” in lines 27-30 is interpreted to mean: 
GL = continuous sensor signal – time-dependent zero-signal level (Eq. 4b)
Replacing the continuous sensor signal with MD1 (in view of Equation 1b) and replacing calibration signal = CD (in view of Equation 2b), Equation 4b becomes:
GL = MD1 – CD (Eq. 5b)
Replacing CD with MD1-MD2 (in view of Equation 3b), Equation 5b becomes:
GL = MD1 – CD = MD1 – (MD1-MD2)
GL = MD2.


    PNG
    media_image1.png
    63
    804
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    803
    media_image2.png
    Greyscale

This issue is that, when the method is carried out in view of the above equations which track the claim language, the glucose level is simply the measurement data from another glucose monitoring device with some extraneous measurements which are added in and then are subtracted out of the process.  The specification does not seem to be geared toward such a simple process.  Specifically, the specification seems to connote that new/subsequent first measurement data and the calibration data are used to determine the body fluid glucose level, not the same first measurement data used in the calibration and the calibration data. The Applicant’s citation of paragraphs 0057-0062 and 0065 does not provide enough specificity with respect to combining the methods 600 and 800 such that one of ordinary skill in the art would have understood this combination of steps is being disclosed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites “a data processing unit” in line 7, but it is not clear if this recitation is the same as, related to, or different from “a data processing unit” of claim 1, line 4.  If they are the same, “a data processing unit” in claim 1, line 7 should be “the data processing unit”.  If they are different, their relationship should be made clear and they should be clearly distinguished from each other.  Also, if they are different or related, it is not clear which of the two data processing units are being referred to with respect to the subsequent recitations “the data processing unit” in claim 1, line 9; claim 1, line 19; and claim 8, lines 1-2.
Claim 1 recites “the processing” in lines 20-21, but it is not clear if this recitation is referring to “processing the first and second measurement data” of claim 1, lines 10-11 or “processing at least the first measurement data and the calibration data” of claim 1, line 20.  Clarification is required.  
Claim 1 recites “determining, by the data processing unit, calibration data by processing the first and second measurement data, the processing comprising subtraction of the second measurement data from the first measurement data” in lines 9-12 and “determining, by the data processing unit, the body fluid glucose level by processing at least the first measurement data and the calibration data, the processing comprising subtraction of the calibration signal from the continuous sensor signal” in lines 19-22, which, when read together, render the claim indefinite.
To explain, the following variables will be used:
calibration data = CD

second measurement data = MD2
body fluid glucose level = GL
Also, the continuous sensor signal also equals MD1 since the first measurement data represents the continuous sensor signal as called for in claim 1, lines 4-5.  
MD1 = first measurement data = continuous sensor signal (Eq. 1a)
Further, the calibration signal also equals CD since the calibration data represents the calibration signal as called for in claim 1, lines 12-13.
CD = calibration data = calibration signal (Eq. 2a)
The recitation “determining, by the data processing unit, calibration data by processing the first and second measurement data, the processing comprising subtraction of the second measurement data from the first measurement data” in lines 9-12 is interpreted to mean: 
CD = MD1-MD2 (Eq. 3a).
The recitation “determining, by the data processing unit, the body fluid glucose level by processing at least the first measurement data and the calibration data, the processing comprising subtraction of the calibration signal from the continuous sensor signal” in lines 19-22 is interpreted to mean: 
GL = continuous sensor signal – calibration signal (Eq. 4a)
Replacing the continuous sensor signal with MD1 (in view of Equation 1a) and replacing calibration signal = CD (in view of Equation 2a), Equation 4a becomes:
GL = MD1 – CD (Eq. 5a)
Replacing CD with MD1-MD2 (in view of Equation 3a), Equation 5a becomes:
GL = MD1 – CD = MD1 – (MD1-MD2)

The confusion of these steps is that, for Equation 5a, MD1 is not subsequent first measurement data but the first measurement data used to generate the calibration data, according to the Applicant’s arguments:

    PNG
    media_image1.png
    63
    804
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    803
    media_image2.png
    Greyscale

This issue is that, when the method is carried out in view of the above equations which track the claim language, the glucose level is simply the measurement data from another glucose monitoring device with some extraneous measurements added in and then subtracted out of the process.  The specification does not seem to be geared toward such a simple process such that the claim language seems to be at odds with the specification.  Specifically, the specification seems to connote that new/subsequent first measurement data and the calibration data are used to determine the body fluid glucose level, not the same first measurement data used in the calibration and the calibration data. The divergence between the specification and the claim language creates confusion as to what is intended by the claim language, thus rendering claim 1 indefinite.  
Claims 6-8 are rejected by virtue of their dependence from claim 1.
Claim 6 recites “calibration data input” in line 2, but it is not clear if this recitation is the same as, related to, or different from the second measurement data, the calibration data, or the calibration signal of claim 1. The relationship among “calibration data input” of claim 6 and these recitations of claim 1 should be made clear.

To explain, the following variables will be used:
calibration data = CD
first measurement data = MD1
second measurement data = MD2
body fluid glucose level = GL
Also, the continuous sensor signal also equals MD1 since the first measurement data represents the continuous sensor signal as called for in claim 9, lines 11-13.  
MD1 = first measurement data = continuous sensor signal (Eq. 1b)
Further, the time-dependent zero-signal level also equals CD since the calibration data represents the time-dependent zero-signal level of the glucose sensor element as called for in claim 9, lines 18-20.
CD = calibration data = time-dependent zero-signal level (Eq. 2b)
The recitation “determine calibration data by processing the first and second measurement data, the processing comprising subtraction of the second measurement data from the first measurement data” in lines 16-18 is interpreted to mean: 
CD = MD1-MD2 (Eq. 3b).

GL = continuous sensor signal – time-dependent zero-signal level (Eq. 4b)
Replacing the continuous sensor signal with MD1 (in view of Equation 1b) and replacing calibration signal = CD (in view of Equation 2b), Equation 4b becomes:
GL = MD1 – CD (Eq. 5b)
Replacing CD with MD1-MD2 (in view of Equation 3b), Equation 5b becomes:
GL = MD1 – CD = MD1 – (MD1-MD2)
GL = MD2.
The confusion of these steps is that, for Equation 5b, MD1 is not subsequent first measurement data but the first measurement data used to generate the calibration data, according to the Applicant’s arguments:

    PNG
    media_image1.png
    63
    804
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    137
    803
    media_image2.png
    Greyscale

This issue is that, when the method is carried out in view of the above equations which track the claim language, the glucose level is simply the measurement data from another glucose monitoring device with some extraneous measurements added in and then subtracted out of the process.  The specification does not seem to be geared toward such a simple process such that the claim language seems to be at odds with the specification.  Specifically, the specification seems to connote that new/subsequent first measurement data and the calibration data are used to 
Claim 9 recites “the measurement data” in lines 27-28, but it is not clear if this recitation is referring to “a first measurement data” of claim 9, line 11 or “a second measurement data” of claim 9, line 14.  Clarification is required.
Claim 9 recites “the processing” in line 28, but it is not clear if this recitation is referring to “processing the first and second measurement data” of claim 9, lines 16-17 or “processing at least the measurement data and the calibration data” of claim 9, lines 27-28.  Clarification is required.

No Prior Art Rejections
Claims 1 and 6-9 are not rejected over the prior art.
U.S. Patent Application No. 2001/0016682 (Berner)(previously cited) teaches a method for determining a body fluid glucose level of a patient from a continuous sensor signal of a glucose sensor element of a continuous body fluid glucose monitoring device, comprising: receiving, in a data processing unit, measurement data representing the continuous sensor signal provided by the glucose sensor element of the continuous body fluid glucose monitoring device (continuously receiving raw data signal from the sensor; paragraphs 0016, 0070, and 0124-0128 of Berner), receiving, in the data processing unit, calibration data (receiving background data signal from sensor paragraphs 0016, 0070, and 0124-0128 of Berner), determining, by the data processing unit, the body fluid glucose level by processing at least the measurement data and the calibration data (subtracting the background data signal from the raw data signal; paragraphs 
The interfering background signal includes analytes that are not glucose (paragraph 0127 of Berner) and that this background signal varies with time (paragraph 0125 of Berner).  U.S. Patent Application Publication No. 2015/0198501 (Rule)(previously cited) teaches a list of substances that are interferents (paragraph 0240 and Table 2 of Rule).  From these teachings, one of ordinary skill in the art would have understood that the list of substances of Rule will act as interfering background analytes that would interfere with the glucose reading.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include or consider the interferents of Rule as interferents of Berner when subtracting the background signal from the measurement since the subtraction of the background signal removes interfering analytes from the measurement and Rule teaches such interfering analytes.
However, with respect to claim 1, the prior art does not teach or suggest “determining, by the data processing unit, calibration data by processing the first and second measurement data, the processing comprising subtraction of the second measurement data from the first measurement data” and “determining, by the data processing unit, the body fluid glucose level by processing at least the first measurement data and the calibration data, the processing comprising subtraction of the calibration signal from the continuous sensor signal” along with the other features of claim 1.
Claims 6-8 are allowable by virtue of their dependence from claim 1.


Response to Arguments
The Applicant’s arguments filed 12/22/2021 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Also, the Applicant’s citation of paragraphs 0057-0062 and 0065 does not provide enough specificity with respect to combining the methods 600 and 800 such that one of ordinary skill in the art would have understood this combination of steps is disclosed.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791